         Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

              v.

 CONCORD MANAGEMENT                                 Criminal No. 18-CR-32 (DLF)
 AND CONSULTING LLC and
 CONCORD CATERING,

                                Defendants.

                    MOTION TO DISMISS CONCORD DEFENDANTS

       On February 16, 2018, a grand jury in this district returned an eight-count indictment

against thirteen Russian individuals and three corporate defendants, including Concord

Management and Consulting LLC (hereinafter, “Concord”) and Concord Catering (collectively

with Concord Management and Consulting LLC, the “Concord Defendants”). The indictment

alleges that the defendants engaged in what they dubbed “information warfare against the United

States of America”—a systematic effort to sow political discord and influence the outcome of the

2016 U.S. presidential election—and charged the defendants with conspiring to defraud the federal

agencies responsible for preventing and counteracting improper foreign influence on U.S.

elections. On April 11, 2018, Concord voluntarily entered an appearance in this case through its

U.S.-based counsel. See ECF Nos. 2, 3. Soon thereafter, at the May 9 initial hearing, counsel

confirmed to the Court that it was authorized “to enter a voluntary appearance in this matter and

to subject [Concord] to the jurisdiction of this Court.” 5/9/18 Tr. 5 (ECF No. 9). And the Court

confirmed Concord’s understanding that by submitting to the Court’s jurisdiction, Concord “must

also comply with the Federal Rules of Criminal Procedure, the rules of this Court, and with the

orders of this Court.” Id. Recent events reveal Concord’s intent to do otherwise.
         Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 2 of 9



       Although Concord has availed itself of the Court’s jurisdiction to obtain discovery from

the United States regarding efforts to detect and deter foreign election interference (some of which

was leaked online, in violation of the Court’s protective order and, apparently, to discredit the

investigation, see ECF No. 94, at 8-11), when pressed to comply with its obligations as a party to

this litigation, it has refused to do so. Most recently, in the government’s view, Concord failed to

comply with two Court-issued trial subpoenas, see ECF Nos. 362, 367, ignored a Court order to

make available a corporate representative, see ECF Nos. 364, 367, and submitted a misleading (at

best) declaration from an incredible declarant, Yevgeniy Prigozhin, the Russian oligarch and co-

defendant who controls Concord and is alleged in the indictment as having funded and directed

the defendants’ election interference campaign. See ECF Nos. 376-1, 377, 378. In short, Concord

has demonstrated its intent to reap the benefits of the Court’s jurisdiction while positioning itself

to evade any real obligations or responsibility.

       Upon careful consideration of all of the circumstances, and particularly in light of recent

events and a change in the balance of the government’s proof due to a classification determination,

as well as other facts described in more detail in a classified addendum to this motion, the

government has concluded that further proceedings as to Concord, a Russian company with no

presence in the United States and no exposure to meaningful punishment in the event of a

conviction, promotes neither the interests of justice nor the nation’s security. The government has

therefore decided that the calculation of whether a substantial federal interest is served by this

prosecution, see Justice Manual § 9-27.230, has changed since the indictment was returned, and

the better course is to cease litigation as to the Concord Defendants. 1


1
       Although Concord Catering has not appeared in this case, the government is seeking its
dismissal based on the likelihood that its approach to litigation would be the same as Concord if it
did appear. Like Concord, Concord Catering is a Russian company controlled by Prigozhin that


                                                   2
         Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 3 of 9



       Accordingly, and respectfully, pursuant to Federal Rule of Criminal Procedure 48(a), the

government moves to dismiss with prejudice Count One of the indictment as to the Concord

Defendants.

                                      LEGAL PRINCIPLES

       Under Federal Rule of Criminal Procedure 48(a), the government may move to dismiss

charges in a pending case. See, e.g., United States v. Poindexter, 719 F. Supp. 6, 10-11 (D.D.C.

1989). When the government moves to dismiss a criminal case before trial, courts do not play a

“substantial role” in “the determination whether to dismiss.” United States v. Fokker Servs. B.V.,

818 F.3d 733, 742 (D.C. Cir. 2016). Rather, a court’s determination is a “narrow one.” Id. A

court “reviews the prosecution’s motion under Rule 48(a) primarily to guard against the prospect

that dismissal is part of a scheme of ‘prosecutorial harassment’ of the defendant through repeated

efforts to bring—and then dismiss—charges.” Id. (citing Rinaldi v. United States, 434 U.S. 22, 29

n.15 (1977)). Here, there is no danger of such prosecutorial harassment, as the government is

moving to dismiss the charge against Concord with prejudice.

       A court may not deny the government’s motion to dismiss charges “based on a

disagreement with the prosecution’s exercise of charging authority” such as “a view that the

defendant should stand trial.” Fokker Servs., 818 F.3d at 742. The decision whether to proceed

to trial or to dismiss a charge “lie[s] squarely within the ken of prosecutorial discretion.” Id.. The

government’s exercise of prosecutorial discretion must take into account myriad factors beyond

simply the strength of the government’s case and likelihood of conviction. See, e.g., United States




has no presence in the United States and no exposure to meaningful punishment in the event of a
conviction.


                                                  3
         Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 4 of 9



v. Armstrong, 517 U.S. 456, 465 (1996); Wayte v. United States, 470 U.S. 598, 607 (1985); see

also Heckler v. Chaney, 470 U.S. 821, 831-832 (1985).

       Among other things, the government must weigh the benefits of securing a guilty verdict

against the costs of presenting the case at trial, including the potential harms of exposing

information and sensitive techniques of great importance to law enforcement, the intelligence

community, or both. “[N]o governmental interest is more compelling than the security of the

Nation.” United States v. Poindexter, 725 F. Supp. 13, 34 (D.D.C. 1989) (quoting Haig v. Agee,

453 U.S. 280, 307 (1981)); see also CIA v. Sims, 471 U.S. 159, 175 (1985) (“The Government has

a compelling interest in protecting both the secrecy of information important to our national

security and the appearance of confidentiality so essential to the effective operation of our foreign

intelligence service.”). In protecting that interest, the government must remain vigilant about

safeguarding even “bits and pieces of data,” which can aid sophisticated actors intent on harming

this country. Id. at 178. “Even a small chance” of disclosing national security information is a

serious matter. Tenet v. Doe, 544 U.S. 1, 11 (2005). Sometimes in a criminal case, the government

should “drop the charges if it fears that litigation presents unacceptable security risks.” Sterling v.

Tenet, 416 F.3d 338, 344 (4th Cir. 2005); see United States v. Reynolds, 345 U.S. 1, 12 (1953).

                                           DISCUSSION

       Typically, it is a requirement of federal criminal proceedings that a defendant be “present.”

See Fed. R. Crim. P. 43(a). This requirement protects the rights of a defendant; it also subjects the

defendant to the court’s authority and orders, and ensures the enforcement of consequences if the

defendant flouts the court’s authority, violates the court’s orders, or is ultimately convicted of a

crime. In this case, Concord, a corporate legal entity organized in Russia, is “present” only through




                                                  4
         Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 5 of 9



its U.S.-based counsel. See Fed. R. Crim. P. 43(b)(1) (permitting organizational defendants to

appear through counsel).

       When defense counsel first appeared on behalf of Concord, counsel stated that they were

“authorized” to appear and “to make representations on behalf” of Concord, and that Concord was

fully subjecting itself to the Court’s jurisdiction. 5/9/18 Tr. 5 (ECF No. 9). Though skeptical of

Concord’s (but not counsel’s) asserted commitments at the initial appearance, the government has

proceeded in good faith—expending the resources of the Department of Justice and other

government agencies; incurring the costs of disclosing sensitive non-public information in

discovery that has gone to Russia; and, importantly, causing the Court to expend significant

resources in resolving dozens of often-complex motions and otherwise ensuring that the litigation

has proceeded fairly and efficiently. Throughout, the government’s intent has been to prosecute

this matter consistent with the interests of justice. As this case has proceeded, however, it has

become increasingly apparent to the government that Concord seeks to selectively enjoy the

benefits of the American criminal process without subjecting itself to the concomitant obligations.

       Concord has been eager and aggressive in using the judicial system to gather information

about how the United States detects and prevents foreign election interference. Concord filed

numerous motions to dismiss, motions for bills of particulars, motions to conduct discovery of

prosecutorial decision-making, motions seeking grand jury materials, and motions to compel other

discovery. See, e.g., ECF Nos. 11, 36, 46, 78, 93, 104, 181, 229, 241, 251, 256, 257, 264. Concord

also received substantial discovery and engaged in extensive litigation aimed at housing that

discovery in Russia. See, e.g., ECF Nos. 27, 37, 39, 77, 121, 187. But Concord has failed to

protect at least some of that discovery from improper use. See ECF No. 94, at 8-11; Classified

Addendum. And Concord has been reticent, to say the least, to comply with obligations that cannot




                                                5
          Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 6 of 9



simply be handled by American counsel. Thus, when the government sought to serve trial

subpoenas on Concord through its counsel in this case, Concord claimed that service was a legal

impossibility and argued that because it is a foreign corporation, the Court lacks jurisdiction to

require Concord to produce records located abroad. See ECF Nos. 287, 311; 12/12/2019 Tr. 50-

55. Concord even asserted that to serve a subpoena on its counsel created an unconstitutional

conflict of interest because Concord would be better off if the attorneys never transmit the

subpoenas to Concord. See ECF Nos. 287, 311; 1/24/2020 Tr. 22-23. When Concord ultimately

produced records, the government believes that it concealed responsive documents pertinent to the

upcoming trial. See, e.g., ECF Nos. 361, 362, 377, 378. Indeed, the Court ordered Concord to

show cause regarding its compliance and to produce a corporate representative. 2/27/20 Minute

Order. In response, Concord initially did not even so much as assert that it had complied with the

Court’s order, and Concord made no effort to make available a representative. See ECF Nos. 364,

367. Throughout this case, although Concord has “appeared” through counsel, counsel has always

been explicit that they were not a representative of the company. See, e.g., ECF Nos. 287; 3/2/2020

Tr. 5-6. Ultimately, when the Court required that Concord submit an affidavit regarding its

response to the subpoena, Prigozhin, the thrice-sanctioned Russian oligarch who has declined to

subject himself to the Court’s jurisdiction, filed a purportedly “sworn” declaration. See ECF No.

376-1. That declaration, the government has reason to believe, contains false and misleading

statements—it is evidently calculated to conceal facts that are relevant to this case and that a typical

defendant would be required to reveal or else face sanctions. See ECF Nos. 377, 378; Classified

Addendum.

        While a corporate defendant is not required by Rule 43(b) to have a corporate

representative physically present in the courtroom for court proceedings, there is no question that,




                                                   6
          Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 7 of 9



for a criminal case to proceed, a corporate defendant must at all times be “present” in the sense

that it must be available to respond to court orders to produce evidence or to produce a corporate

representative qualified to testify concerning relevant issues. It is now apparent to the government

that Concord is “present” only to the extent it benefits Concord—that is, to seek dismissal of the

charge against it, to gather discovery, and generally to impugn the government—but Concord is,

in effect, absent to the extent the rules and orders of the Court require it to take actions that are

against its own interests. That is not consistent with Concord’s assurances at its initial appearance,

nor is it consistent with the interests of justice or the purposes of a criminal prosecution. Informed

by the recent events described above, the United States will not permit Concord to continue to

garner the benefits of its appearance while evading other consequences thereof.

        The government must also weigh the potential risks to the national security that are

necessarily associated with a trial of this nature. A trial of this case risks publicizing sensitive law

enforcement information regarding measures used to investigate and protect against foreign

influence over the political system. The government and the Court have invoked and utilized the

Classified Information Procedures Act, 18 U.S.C. App. III, to protect classified information. See

United States v. Yunis, 867 F.2d 617, 622 (D.C. Cir. 1989) (“The Supreme Court has long

recognized that a legitimate government privilege protects national security concerns.”). But even

with those procedures in place, trial in this matter would expose additional details about law

enforcement’s tools and techniques for investigating malign foreign influence, among other

crimes, potentially undermining their effectiveness. Moreover, as described in greater detail in the

classified addendum to this motion, a classification determination bearing on the evidence the

government properly gathered during the investigation, limits the unclassified proof now available

to the government at trial. That forces the prosecutors to choose between a materially weaker case




                                                   7
         Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 8 of 9



and the compromise of classified material. These risks must be weighed against the benefit of

trying a corporate defendant that is, effectively, a fugitive from justice and just punishment for the

offense. See Justice Manual § 9-27.230 (“In assessing the strength of the federal interest in

prosecution, the attorney for the government should consider the sentence, or other consequence,

that is likely to be imposed if prosecution is successful, and whether such a sentence or other

consequence would justify the time and effort of prosecution.”).

       Fundamental principles of our criminal justice system include that individual defendants

must be physically present before the court in order for proceedings against them to commence,

and that to enjoy the benefits attendant to our criminal justice system, defendants must

simultaneously accept its obligations and consequences. Indeed, fugitives from justice who refuse

to subject themselves to the jurisdiction of the Court cannot avail themselves of the benefits of

such an appearance by contesting or challenging the charges against them. See United States v.

Halkbank, --- F.Supp.3d ---, 2019 WL 6618026 (S.D.N.Y. 2019) (“There is no reason . . . why a

corporate defendant . . . should be permitted to simultaneously ignore and invoke the court’s

authority.”) (quotation marks and citation omitted); see generally Degen v. United States, 517 U.S.

820, 824 (1996); see also In re Assets of Martin, 1 F.3d 1351, 1356 (3d Cir. 1993) (noting the

“principle of mutuality” that “if a defendant is not willing to suffer the penalties of the crime,” the

court “should not afford the defendant an opportunity to improve his or her position”). These

principles weigh strongly against trying a foreign company not meaningfully present before the

Court, particularly when the national security is implicated.

                                              CONCLUSION

       There is a substantial federal interest in defending American democratic institutions,

exposing those who endeavor to criminally interfere with them, and holding them accountable,




                                                  8
          Case 1:18-cr-00032-DLF Document 381 Filed 03/16/20 Page 9 of 9



which is why this prosecution was properly commenced in the first place. In light of the

defendant’s conduct, however, its ephemeral presence and immunity to just punishment, the risk

of exposure of law enforcement’s tools and techniques, and the post-indictment change in the proof

available at trial, the balance of equities has shifted. It is no longer in the best interests of justice

or the country’s national security to continue this prosecution. And although the time and

resources expended to-date have been considerable, that factor “deserves no weight and should

not influence” our decision. Justice Manual § 9-27.230. “No amount of investigative effort

warrants commencing a federal prosecution that is not fully justified on other grounds.” Id. Nor

does it justify continuing such a prosecution. The United States will continue its efforts to

apprehend the individual defendants and bring them before this Court to face the pending charges,

but because substantial federal interests are no longer served by continuing with the proceedings

against the Concord Defendants, the government moves, respectfully, to dismiss with prejudice

Count One of the indictment as to them.

                                       Respectfully submitted,


JOHN C. DEMERS                                                  TIMOTHY J. SHEA
Assistant Attorney General for National Security                United States Attorney
                                                                D.C. Bar No. 437437

By: /s/ Heather Alpino                                          By: /s/ Luke M. Jones
Heather N. Alpino                                               Luke M. Jones (VA 75053)
U.S. Department of Justice                                      Peter Lallas (NY 4290623)
National Security Division                                      Adam Jed (NY 4978532)
950 Pennsylvania Ave. NW                                        555 Fourth Street NW
Washington, D.C. 20530                                          Washington, D.C. 20530
Telephone: (202) 514-2000                                       Telephone: (202) 252-7066




                                                   9
        Case 1:18-cr-00032-DLF Document 381-1 Filed 03/16/20 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA

              v.

 CONCORD MANAGEMENT                               Criminal No. 18-CR-32 (DLF)
 AND CONSULTING LLC, and
 CONCORD CATERING,


                               Defendants.


                                           ORDER
       This matter comes before the Court upon the motion of the United States to dismiss with

prejudice Count One of the indictment as to Concord Management and Consulting LLC and

Concord Catering (the “Concord Defendants”), pursuant to Federal Rule of Criminal Procedure

48(a). The government’s motion is GRANTED and it is hereby

       ORDERED that Count One of the Indictment (ECF No. 1) and Superseding Indictment

(ECF No. 247), as to the Concord Defendants, is dismissed with prejudice.




Date                                               DABNEY L. FRIEDRICH
                                                   UNITED STATES DISTRICT JUDGE
